Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 07/18/2022 in response to the Office Action of 05/19/2022 is acknowledged and has been entered.
	Applicant has elected Group I, claims 1-2, 4, 18, 28 and 30, drawn to an immune cell comprising a genetic disruption of a HPK-1 gene, and/or an agent that induces or is capable of inducing a genetic disruption of the HPK-1 gene, wherein the immune cell further comprises a recombinant receptor expressed on the surface of the immune cell or a polynucleotide encoding the recombinant receptor, wherein the recombinant receptor specifically binds to an antigen, and wherein the immune cell is capable of inducing cytotoxicity, proliferating and/or secreting a cytokine upon binding of the recombinant receptor to the antigen.

3.	Claims 1, 2, 4, 18, 28, 30, 51, 54, 59, 64, 84, 89, 90, 93 and 98-103 are pending in the application. Claims 51, 54, 59, 64, 84, 89, 90, 93 and 98-103 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.

4.	Claims 1-2, 4, 18, 28 and 30 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 365(c) for benefit of the earlier filing date of application, is acknowledged.  

6.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 is indefinite because the claim 28 recites “about”.
M.P.E.P. § 2173.05(b) III. A. states:
In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court held that a limitation defining the stretch rate of a plastic as "exceeding about 10% per second" is definite because infringement could clearly be assessed through the use of a stopwatch. However, in another case, the court held that claims reciting "at least about" were invalid for indefiniteness where there was close prior art and there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about." Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).

	In this case, there is nothing in the specification to provide any indication as to what range of specific activity is covered by the term "about."

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claims 1-2, 4, 18, 28 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sawasdikosol et al. (US 20070087988, published on April 19, 2007) (of record) in view of Taunton et al. (WO 2017/120546, published on 13 July 2017, IDS).
	Claims 1-2, 4, 18, 28 and 30 are herein drawn to an immune cell comprising a genetic disruption of a HPK-1 gene, and/or an agent that induces or is capable of inducing a genetic disruption of the HPK-1 gene, wherein the immune cell further comprises a recombinant receptor expressed on the surface of the immune cell, wherein the recombinant receptor specifically binds to an antigen, and wherein the immune cell is capable of inducing cytotoxicity.
	Sawasdikosol et al. teach that disrupting the HPK-1 gene of T cells and DC 
cells help to inhibit the growth of lung cancer cells; see entire document, e.g. [0020], Example 10. 
	For claim 2, Sawasdikosol et al. teach mutation in the HPK-1 gene resulting in reduced activity of the HPK-1; see [0275-0276].
	For claim 4, Sawasdikosol et al. teach that the genetic disruption comprises a compound (e.g. siRNA) that induces a genetic disruption of the HPK-1 gene; see [0139], [0141], [0205].
	For claim 28, Sawasdikosol et al. teach HPK1-/- T cells; see Example 10.
	For claim 30, Sawasdikosol et al. teach a pharmaceutically acceptable carrier; see [0199], [0203].
	Sawasdikosol et al. do not teach the immune cell comprises a recombinant receptor that binds to an antigen (e.g. HER2 or EGFR).
	However, these deficiencies are remedied by Taunton et al.
	Taunton et al. teach that modified immune cells comprises a chimeric antigen
receptors (CAR) (e.g., an antigen-binding domain) for use in treating cancer, wherein the antigen-binding domain binds to HER2 or EGFR; see entire document, e.g. pages 1 and 38, claims 87.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to have an immune cell comprising a genetic disruption of a HPK-1 gene, and the immune cell further comprises a chimeric antigen receptors (CAR) that binds to HER2 or EGFR. One would have been motivated to do so because Sawasdikosol et al. teach that disrupting the HPK-1 gene of T cells and DC cells help to inhibit the growth of lung cancer cells; Taunton et al. teach that modified immune cells comprises a chimeric antigen
receptors (CAR) (e.g., an antigen-binding domain) for use in treating cancer, wherein the antigen-binding domain binds to HER2 or EGFR. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining the teachings of the references so as to have an immune cell comprising a genetic disruption of a HPK-1 gene and a chimeric antigen receptors (CAR) that binds to HER2 or EGFR, because disrupting the HPK-1 gene of immune cells help to inhibit the growth of cancer cells as taught by Sawasdikosol et al.

Conclusion
14.	No claim is allowed.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642